DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/07/2020 and 05/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 12/07/2020 were reviewed and are acceptable.
Specification
The specification filed on 12/07/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nishida et al. (US 9,802,650 B2).
Regarding claim 1, Nishida et al. discloses a battery tray for an electric vehicle (Abstract), the battery tray comprising:
a tub component (1) defining a battery containment area (area corresponding with 1-1), the tub component comprising:
a floor portion (1-1) forming a bottom of the battery containment area (as shown in Fig 5),
a perimeter wall portion (corresponding with wall portions beneath 1-2) integrally extending upward from a peripheral edge of the floor portion and bordering the battery containment area (as shown in Fig 5), and
a flange portion (1-2) integrally extending from an upper section of the perimeter wall portion and protruding outward from the battery containment area (as shown in Fig 5);
wherein the floor portion, perimeter wall portion, and flange portion together comprise a single integral piece (as shown in Fig 5; see also col. 6, lines 17-20); and
a cover (floor portion 3 and upper body 2) attached at the flange portion of the tub component and enclosing an upper opening of the battery containment area (as shown in Fig 5 when assembled).
Regarding claim 2, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the perimeter wall portion comprises longitudinal sections (sections corresponding with 1-5) that are configured to extend longitudinally relative to the electric vehicle (as shown in Fig 5).
Regarding claim 3, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the flange portion is disposed at least along the longitudinal sections of the perimeter wall portion (as shown in Fig 5).
Regarding claim 5, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses a support structure (bracket 7) having an elongated member attached at an exterior side of each of the longitudinal section of the perimeter wall portion of the tub component (as shown in Fig 5 when assembled).
Regarding claim 6, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the tub component comprises a cross member (1-3) spanning between the longitudinal sections of the perimeter wall portion (as shown in Fig 5).
Regarding claim 7, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the cross member integrally interconnects with the floor portion and the perimeter wall portion, and wherein the cross member extends across the battery containment area to divide the battery containment area into separate compartments (as shown in Fig 7).
Regarding claim 8, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the perimeter wall portion surrounds the battery containment area, wherein the flange portion is disposed along a top end of the perimeter wall portion to form an upper peripheral edge, and wherein the cover attaches at the upper peripheral edge formed by the flange portion to seal the battery containment area (as shown in Fig 5 when assembled).
Regarding claim 9, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the single integral piece of the tub component is formed from a polymer (thermoplastic resin composition, see col. 6, lines 39-57).
Regarding claim 10, Nishida et al. discloses a battery tray for an electric vehicle (Abstract), the battery tray comprising:
a tub component (1) defining a battery containment area (area corresponding with 1-1) configured to hold battery modules that operate the electric vehicle (by definition, a battery containment area of a battery tray for an electric vehicle is configured to hold battery modules that operate the electric vehicle; see also Effects of the Invention);
wherein the tub component comprises a floor portion (1-1), a perimeter wall portion (corresponding with wall portions beneath 1-2) integrally extending upward from and along a peripheral edge of the floor portion, and a flange portion (1-2) integrally extending from an upper section of the perimeter wall portion (as shown in Fig 5); and
wherein the floor portion, perimeter wall portion, and flange portion together comprise a single integral piece (as shown in Fig 5; see also col. 6, lines 17-20).
Regarding claim 11, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses a cover (floor portion 3 and upper body 2) attached at the flange portion of the tub component and enclosing an upper opening of the battery containment area (as shown in Fig 5 when assembled).
Regarding claim 12, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the flange portion is disposed at least along the longitudinal sections of the perimeter wall portion, wherein the flange portion protrudes outward from the battery containment area along the longitudinal sections of the perimeter wall portion (as shown in Fig 5).
Regarding claim 13, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses a support structure (bracket 7) that includes elongated members (side portions of bracket 7) disposed at exterior sides of the longitudinal sections of the perimeter wall portion, wherein the flange portion of the tub component engages the elongated members (as shown in Fig 5 when assembled).
Regarding claim 14, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the tub component comprises a cross member portion (1-3) integrally extending between longitudinal sections of the perimeter wall portion, the cross member portion forming part of the single integral piece (as shown in Fig 5).
Regarding claim 15, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the single integral piece of the tub component is formed from a polymer (thermoplastic resin composition, see col. 6, lines 39-57).
Regarding claim 16, Nishida et al. discloses a battery tray for an electric vehicle (Abstract), the battery tray comprising:
a tub component (1) defining a battery containment area (area corresponding with 1-1);
wherein the tub component comprises a panel portion (1-1), a perimeter wall portion (corresponding with wall portions beneath 1-2) integrally extending vertically from a peripheral edge of the panel portion and bordering the battery containment area, and a flange portion (1-2) integrally extending from an upper section of the perimeter wall portion (as shown in Fig 5);
wherein the panel portion, perimeter wall portion, and flange portion together comprise a single integral piece (as shown in Fig 5; see also col. 6, lines 17-20); and
a cover (floor portion 3 and upper body 2) attached at the flange portion of the tub component to enclose the battery containment area (as shown in Fig 5 when assembled).
Regarding claim 17, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the panel portion is disposed along a bottom end of the perimeter wall portion to form a bottom of the battery containment area, and wherein the flange portion is disposed along a top end of the perimeter wall portion to form an upper peripheral edge (as shown in Fig 5).
Regarding claim 18, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the cover attaches at the upper peripheral edge formed by the flange portion and seals the battery containment area (as shown in Fig 5 when assembled).
Regarding claim 19, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the tub component comprises a plurality of cross member portions (ribs 1-3-5) that integrally interconnect with the panel portion and the perimeter wall portion so as to span laterally across the battery containment area to divide the battery containment area into separate compartments (as shown in Figs 5, 7, and 9).
Regarding claim 20, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the single integral piece of the tub component is formed from a polymer (thermoplastic resin composition, see col. 6, lines 39-57).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a battery tray comprising lateral sections of the perimeter wall portion, the lateral sections void of the flange portion.
Nishida et al. (US 9,802,650 B2) is considered to be the closest relevant prior art to dependent claim 4.  Nishida et al. discloses most of the claim limitations as set forth above.  However, Nishida et al. does not disclose, teach, fairly suggest, nor render obvious the recited lateral sections being void of a flange portion.  To the contrary, Nishida et al. reasonably discloses that the flange portion (1-2) provides for assembly of the entire structure (as shown in Fig 5), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards non-flange portions along the perimeter wall because such would reasonably appear to interfere with assembly and/or sealing of the entire structure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	06/03/2022